DETAILED ACTION
This Office action is in response to the amendment filed on May 8, 2019.
Claims 1-19 are pending.
Claims 1-19 have been amended.
Claims 1-19 are allowed.
For clarity of the prosecution history record, Claims 4, 6, 11, 13, 17, and 18 recite the limitations “the current-version multi-node application” and “the new-version multi-node application.” Examiner would like to point out that the terms “current-version” and “new-version” are intended to be construed as hyphenated adjectives. Claim 1 recites the limitation “migrat[ing] a multi-node application executing as multiple instances from a current version to a new version,” which provides antecedent basis for the limitations “the current-version multi-node application” and “the new-version multi-node application” in Claims 4 and 6. Claim 8 recites the limitations “a current version of a multi-node application” and “a new version of the multi-node application,” which provide antecedent bases for the limitations “the current-version multi-node application” and “the new-version multi-node application,” respectively, in Claims 11 and 13. Claim 15 recites the limitations “a current version of a multi-node application” and “a new version of the multi-node application,” which provide antecedent bases for the limitations “the current-version multi-node application” and “the new-version multi-node application,” respectively, in Claims 17 and 18. Therefore, Claims 4, 6, 11, 13, 17, and 18 meet the requirements of § 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Robert W. Bergstrom (Reg. No. 39,906) on March 7, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 05/08/2019), please amend Claims 1-19 as follows:

1. (Currently Amended) A live-migration method that migrates a multi-node application executing as multiple instances from a current version to a new version within a distributed computing system, the live-migration method comprising:
downloading an installer/agent in the distributed computing system;
determining, by the installer/agent, version-update information;

identifying, by the installer/agent, services provided by the multi-node application;
warm starting, by the installer/agent, the multiple instances of the new version of the multi-node application, including generating, by the installer/agent, new-version data for the multiple instances of the new version of the multi-node application from current-version data;
deploying new versions of each of the identified services; and
terminating and uninstalling the multiple instances of the current version of the multi-node application.

2. (Currently Amended) The live-migration method of claim 1 wherein the installer/agent is downloaded from an application-distribution system to a computer system within the distributed computing system.

3. (Currently Amended) The live-migration method of claim 1 wherein the installer/agent determines the version-update information by one or more of:
receiving the version-update information through a user interface from a privileged user of the distributed computing system;
accessing version-update information stored within the distributed computing system;
accessing one or more configuration files within the distributed computing system; and
downloading one or more configuration files from an application-distribution system.

live-migration method of claim 1 wherein the version-update information includes one or more of:
computer-system locations of [[the]] current-version instances of the multi-node application;
network addresses of the current-version instances of the multi-node application;
version information related to the current-version multi-node application;
computer-system locations of [[the]] new-version instances of the multi-node application;
network addresses of the new-version instances of the multi-node application; and
version information related to the new-version multi-node application.

5. (Currently Amended) The live-migration method of claim 1 wherein the installer/agent identifies services provided by the multi-node application by invoking a service-discovery service within the distributed computing system.

6. (Currently Amended) The live-migration method of claim 1 wherein the installer/agent warm starts the multiple instances of the new version of the multi-node application by:
generating a list of services provided by both the current-version multi-node application and the new-version multi-node application;
for each service in the list of services,
generating, by the installer/agent, new-version data for the 

marking a representation of the service in the list of services as warm-started.

7. (Currently Amended) The live-migration method of claim 1 wherein the installer/agent deploys the new versions of each of the identified services by:
for each service in the list of services,
updating a router and/or a load-balancing component within the distributed computing system to direct new requests for the service to a temporary queue rather than to the 
carrying out a data sync operation to ensure that [[the]] current-version data and new-version data for the service are consistent;
directing requests in the temporary queue to the 
updating the router and/or the load-balancing component within the distributed computing system to direct new requests for the service to the 

8. (Currently Amended) A cloud-computing facility that provides for live migration of a multi-node application executing as multiple instances from a current version to a new version, the cloud-computing facility comprising:
multiple server computers;
a load-balancing component that forwards service requests from remote computers to one or more of the multiple server computers and transmits responses from the one or more of the multiple server computers to the remote computers;
multiple instances of a current version of a multi-node application executing within the cloud-computing facility; and
an installer/agent that automatically carries out a live migration of the current version of the multi-node application to a new version of the multi-node application.

9. (Currently Amended) The cloud-computing facility of claim 8 wherein the installer/agent:
determines version-update information;
installs multiple instances of the new version of the multi-node application within the cloud-computing facility;
identifies services provided by the multi-node application;
warm starts the multiple instances of the new version of the multi-node application, including generating, by the installer/agent, new-version data for the multiple instances of the new version of the multi-node application from current-version data;
deploys new versions of each of the identified services; and
terminates and uninstalls the multiple instances of the current version of the multi-node application.

10. (Currently Amended) The cloud-computing facility of claim 9 wherein the installer/agent determines the version-update information by one or more of:
cloud-computing facility;
accessing version-update information stored within the cloud-computing facility;
accessing one or more configuration files within the cloud-computing facility; and
downloading one or more configuration files from an application-distribution system.

11. (Currently Amended) The cloud-computing facility of claim 9 wherein the version-update information includes one or more of:
computer-system locations of [[the]] current-version instances of the multi-node application;
network addresses of the current-version instances of the multi-node application;
version information related to the current-version multi-node application;
computer-system locations of [[the]] new-version instances of the multi-node application;
network addresses of the new-version instances of the multi-node application; and
version information related to the new-version multi-node application.

12. (Currently Amended) The cloud-computing facility of claim 9 wherein the installer/agent identifies services provided by the multi-node application by invoking a service-discovery service within the cloud-computing facility.


generating a list of services provided by both the current-version multi-node application and the new-version multi-node application;
for each service in the list of services,
generating, by the installer/agent, new-version data for the 
configuring, initializing, and launching the service, and
marking a representation of the service in the list of services as warm-started.

14. (Currently Amended) The cloud-computing facility of claim 9 wherein the installer/agent deploys the new versions of each of the identified services by:
for each service in the list of services,
updating [[a]] the router and/or the load-balancing component within the cloud-computing facility to direct new requests for the service to a temporary queue rather than to the 
carrying out a data sync operation to ensure that [[the]] current-version data and new-version data for the service are consistent;
directing requests in the temporary queue to the  
the load-balancing component within the cloud-computing facility to direct new requests for the service to the 

15. (Currently Amended) A physical data-storage device that stores a sequence of computer instructions that, when executed by one or more processors within one or more server computers within a cloud-computing facility having a router and/or a load-balancing component that forwards service requests from remote computers to one or more of the multiple server computers and transmits responses from the one or more of the multiple server computers to the remote computers and multiple instances of a current version of a multi-node application executing within the cloud-computing facility, control the cloud-computing facility to:
determine version-update information;
install multiple instances of [[the]] a new version of the multi-node application within the cloud-computing facility;
identify services provided by the multi-node application;
warm start the multiple instances of the new version of the multi-node application, including generating, by [[the]] an installer/agent, new-version data for the multiple instances of the new version of the multi-node application from current-version data;
deploy new versions of each of the identified services; and
terminate and uninstall the multiple instances of the current version of the multi-node application.

16. (Currently Amended) The physical data-storage device of claim 15 wherein the version-update information is determined by one or more of:
receiving the version-update information through a user interface from a privileged user of the cloud-computing facility;
accessing version-update information stored within the cloud-computing facility;
accessing one or more configuration files within the cloud-computing facility; and
downloading one or more configuration files from an application-distribution system.

17. (Currently Amended) The physical data-storage device of claim 15 wherein the version-update information includes one or more of:
computer-system locations of [[the]] current-version instances of the multi-node application;
network addresses of the current-version instances of the multi-node application;
version information related to the current-version multi-node application;
computer-system locations of [[the]] new-version instances of the multi-node application;
network addresses of the new-version instances of the multi-node application; and
version information related to the new-version multi-node application.

18. (Currently Amended) The physical data-storage device of claim 15 wherein the multiple instances of the new version of the multi-node application are warm started by:

for each service in the list of services,
generating, by the installer/agent, new-version data for the 
configuring, initializing, and launching the service, and
marking a representation of the service in the list of services as warm-started.

19. (Currently Amended) The physical data-storage device of claim 15 wherein the new versions of each of the identified services are deployed by:
for each service in the list of services,
updating [[a]] the router and/or the load-balancing component within the cloud-computing facility to direct new requests for the service to a temporary queue rather than to the 
carrying out a data sync operation to ensure that [[the]] current-version data and new-version data for the service are consistent;
directing requests in the temporary queue to the 
updating the router and/or the load-balancing component within the cloud-computing facility to direct new requests for the service to the 

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “determining, by the installer/agent, version-update information; installing, by the installer/agent, multiple instances of the new version of the multi-node application within the distributed computing system; identifying, by the installer/agent, services provided by the multi-node application; warm starting, by the installer/agent, the multiple instances of the new version of the multi-node application, including generating, by the installer/agent, new-version data for the multiple instances of the new version of the multi-node application from current-version data; deploying new versions of each of the identified services; and terminating and uninstalling the multiple instances of the current version of the multi-node application” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 15; and further fail to teach, in combination with the other claimed limitations, “a router and/or a load-balancing component that forwards service requests from remote computers to one or more of the multiple server computers and transmits responses from the one or more of the multiple server computers to the remote computers; multiple instances of a current version of a multi-node application executing within the cloud-computing facility; and an installer/agent that automatically carries out a live migration of the current version of the multi-node application to a new version of the multi-node application” as recited in independent Claim 8.
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2012/0017031 (hereinafter “Mashtizadeh”) discloses transferring guest physical memory from a source host to a destination host during live migration of a virtual machine (VM). 
US 2012/0266156 (hereinafter “Spivak”) discloses deploying a multi-node distributed application, such as a cloud computing platform application that has a plurality of interconnected nodes performing specialized jobs.
US 2015/0113152 (hereinafter “Sreeramoju”) discloses techniques for improving syn cache performance.
US 2015/0263894 (hereinafter “Kasturi”) discloses a multi-cloud fabric system and particularly to cloud migration.
US 2016/0170978 (hereinafter “Michael”) discloses adjusting migration rate of connections from a source database node to a target database node based on performance characteristics.
US 2017/0139637 (hereinafter “Roozbeh”) discloses migrating of an application from a source host to a destination host.
US 2018/0349166 (hereinafter “Movsisyan”) discloses migrating virtualized computing instances (VCIs) that implement a multi-node application.
US 7,555,751 (hereinafter “Abbavaram”)
US 8,910,160 (hereinafter “Patwardhan”) discloses handling migration of virtual machines while performing clustering operation(s).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191